Citation Nr: 0940540	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to October 
1955.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to 
service.

2.  The Veteran's tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.     § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.
Service treatment records (STRs) dated September 1948, 
February 1951, February 1952, February 1953, September 1952, 
and December 1954 show 15/15 on whisper testing.  The 
separation examination, dated October 1955 shows whisper 
testing at 15/15 bilaterally.

Records indicate that the Veteran first entered the Naval 
Reserve in September 1948.  A record indicates that the 
Veteran served on the USS Ault for 14 days and on the USS 
Roanoke for 14 days for training.  The Veteran's Navy Reserve 
medical records, dated February 1960, show a 15/15 whisper 
test in both ears.  None of the STRs or reserve medical 
records show hearing loss or treatment or complaint of 
tinnitus, providing evidence against these claims.

The Veteran submitted an audiological evaluation from Kaiser 
Permanente dated March 2005.  The record stated that the 
Veteran does not have tinnitus.  Pure tone threshold 
measurements are included, but only in graphical, rather than 
numerical, format.  The Board may not use the results from 
that testing when evaluating the Veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The Veteran was afforded a VA examination in January 2006.  
The claims file was reviewed in conjunction with the 
examination.  The examiner stated that the STRs showed no 
mention of hearing loss or tinnitus in service and that the 
whisper tests show normal hearing.  No pure tone thresholds 
were measured.  The examiner stated that the Kaiser audiogram 
from March 2005 shows high frequency sensorineural hearing 
loss.

The Veteran reported that he has suffered hearing in the last 
10 years and that he has difficulty hearing with background 
noise.  He reported that he was in the Navy Reserves from 
1949 to 1953 and on active duty from 1953 to 1955, serving as 
a communications officer.

Noise exposure in service was reported as exposure to guns 
being fired over his head; however, the examiner stated that 
the incident or duty was not in the Veteran's records.  The 
Veteran stated that he worked for the Department of Forestry 
for 30 years as a forester.  He reported no recreational 
noise exposure.

The examiner stated that the Veteran has bilateral recurrent 
tinnitus, which first presented 7 or 8 years prior to the 
examination.  

On examination, the auditory thresholds of the right ear at 
500, 1000, 2000, 3000, and 4000 HZ, were 10, 20, 50, 70, and 
80 decibels, respectively.  The average decibel from 1000 HZ 
to 4000 HZ was 55.  The auditory thresholds of the left ear 
at 500, 1000, 2000, 3000, and 4000 HZ, were 15, 20, 45, 80, 
and 85 decibels, respectively.  The average decibel from 1000 
HZ to 4000 HZ was 57.5.  Speech audiometry revealed speech 
recognition ability of 84 percent in the both ears.  Current 
bilateral hearing loss is shown as the Veteran has 3 auditory 
threshold readings of 25 or greater in each ear.

The examiner found mild to severe sensorineural hearing loss 
and tinnitus.  The examiner stated that the hearing loss and 
tinnitus are less likely as not related to service as the 
configuration of the audiogram is not consistent with noise 
exposure alone and is more likely than not due to a 
combination of occupational noise exposure and presbycusis.  
The examiner further stated that noise exposure alone usually 
does not produce a loss greater than 75 decibels in the high 
frequencies and 40 decibels in the lower frequencies; 
however, individuals with super-imposed age-related losses 
may have hearing threshold levels in excess of these values.  
The examiner stated that the onset of hearing loss and 
tinnitus occurred 10 years ago, or 40 years after military 
noise exposure.

The examiner further stated that the Veteran's MOS of noise 
exposure; private medical records; Kaiser Audiogram of 2005; 
STRs and whisper tests, showing no mention of hearing loss or 
tinnitus; and case history provided by the Veteran were used 
to form the opinion stated above.  The Board notes that the 
Veteran's MOS was administrative officer.

The Board also considered the Veteran's statements.  The 
Veteran stated that while in the Navy Reserves in 1948 and 
aboard the USS AULT, he was ordered to mop up oil in the well 
below the stern 5", 38 dual gun mount.  While cleaning, the 
guns were fired and the noise impact was severe on his ears.  
The Board acknowledges that the Veteran served tours aboard 
the USS AULT and USS ROANOKE and has considered the Veteran's 
contention that his hearing loss and tinnitus stem from his 
exposure to gunfire while serving his training tours.  
However, the Board finds that the medical evidence outweighs 
the Veteran's contentions regarding the etiology of his 
hearing loss and tinnitus.  The incident in question occurred 
in 1948; however, the Veteran first noticed or complained of 
hearing loss and tinnitus in the mid to late 1990s, more than 
45 years after service.  The first medical evidence of 
hearing loss is dated 2005, at which time the Veteran did not 
have a diagnosis of tinnitus.  

Even if the Board assumes noise exposure during service, this 
45-year period between service and his first complaint or 
evidence of bilateral hearing loss and tinnitus provides 
highly probative evidence against the claims.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  The VA examiner 
considered all of the evidence, and opined that it is less 
likely as not that the tinnitus and bilateral hearing loss 
are the result of acoustic trauma in service, providing a 
highly probative opinion that outweighs the Veteran's opinion 
that these disabilities can be reasonably related to the 
Veteran's service. 

In sum, the Board finds that the preponderance of the 
evidence weighs against the claims for service connection for 
bilateral hearing loss and tinnitus.  The evidence is not so 
evenly balanced to apply the benefit of the doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided prior to the 
initial rating decision did not address either the rating 
criteria or effective date provisions that are pertinent to 
the Veteran's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained STRs.  The Veteran 
submitted private treatment records from Kaiser Permanente 
and submitted a waiver indicating that he had no further 
evidence to submit in support of his claim.  The Veteran was 
afforded a VA medical examination in January 2006.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


